Jewett, Justice.
I am of the opinion that the filing of the bond and return to the writ of certiorari, by the justice, was sufficient evidence of his approval of the sufficiency of the sureties (2 Cow. 506). The statute (2 B. S. 256, § 172) does not require the justice to certify orfile his^approval, as it does in the case of an appeal bond. (lb. 259, § 189.) Although it is well that justices should certify their approval in all cases upon such bonds. The order, therefore, óf the common pleas, quashing the certiorari, was erroneous, *191but- -it cannot be corrected by mandamus. (20 Wend. 658.) Motion to vacate the rules, allowing the writs of alternative and peremptory mandamus, and to set aside said writs, granted, but without costs to either oarty.